Citation Nr: 0123134	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-25 113	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left forearm 
scar.

2.  Entitlement to service connection for arthritis of the 
lumbosacral spine (claimed as a low back condition.


REPRESENTATION

Veteran represented by:	Georgia State Department of 
Veterans Service


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1978 to 
September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 RO decision, which denied the 
veteran's claims of entitlement to service connection for a 
left forearm scar and arthritis of the lumbosacral spine 
(claimed as a low back condition.)


REMAND

As noted above, the veteran is currently seeking entitlement 
to service connection for a left forearm scar based on the 
assertion that he incurred a recurrent injury of his left arm 
while in service, which caused his scar to worsen and become 
tender and permanently disabling.  The veteran has also 
alleged that his current low back disability, to include 
arthritis, is related to his active military service.  
Consequently, the veteran believes that service connection is 
additionally warranted for his low back.

For the reasons set forth below, the veteran's claims of 
entitlement to service connection for a left forearm scar and 
arthritis of the lumbosacral spine (claimed as a low back 
condition) must be remanded for purposes of providing 
adequate notice of the evidence needed to substantiate a 
service connection claim and for purposes of additional 
development.  Lastly, this case must be remanded for further 
adjudication of a pending claim.

As regards both of the claims for service connection 
referenced above, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim when VA receives a 
complete or substantially complete application for benefits.  
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (as amended); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).

In applying the implementing regulations of the VCAA to the 
present case, the Board observes that the initial impression 
gives the appearance that the veteran did not present a 
"substantially complete application" for benefits, so as to 
avail himself of the more favorable benefits of the Act 
(i.e., VA's enhanced duties to notify and to assist the 
veteran in the development of his or her claim).  Pursuant to 
the provisions of the regulations, a substantially complete 
application specifically means an application containing 
among other information, the claimant's name, the benefit 
claimed, and the claimant's signature.  See 38 U.S.C.A. 
§ 5103 (as amended); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(a)(3)).  In this case, the 
veteran submitted a statement dated in February 1998, in 
which he identified claims for entitlement to service 
connection for a left forearm scar, entitlement to service 
connection for back strain, and entitlement to a total rating 
based on individual unemployability (TDIU) due to both his 
previously service-connected left hand claw deformity and his 
service-connected right hand disorder.  Notably, this 
statement did not contain the veteran's signature, which is 
necessary to certify that the information contained in the 
statement is true and correct.  Therefore, the veteran's 
claim was not substantially complete as contemplated by the 
recently implemented requirements of 38 C.F.R. § 3.159(a)(3).  
Id.

In further accordance with both the implementing regulations 
of the VCAA and 38 U.S.C.A. § 5103, which was in effect prior 
to the enactment of the VCAA, the RO was then procedurally 
obligated to notify the veteran (or should have notified the 
veteran) regarding his incomplete application.  Compare 
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)); with 
38 U.S.C.A. § 5103(a) (West 1991); Fleshman v. West, 138 F.3d 
1429, 1432 (Fed. Cir. 1998).  Additionally, under the 
implementing regulations of the VCAA, the RO should have 
deferred assistance until the information required to 
complete the application was submitted by the veteran.  See 
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)(2)).

However, the RO in the present case did not notify the 
veteran with respect to his incomplete application.  Instead, 
the RO proceeded to provide the veteran assistance in 
developing his claims, as evidenced by the RO's request for 
treatment records from private physicians who were identified 
by the veteran.  Despite this procedural defect, the Board 
determines that the veteran's claims, both to include 
entitlement to service connection for a left forearm scar and 
for arthritis of the lumbosacral spine (claimed as a low back 
condition), may nevertheless go forward because the deferment 
of assistance at this juncture is constructively deemed 
waived by the RO, and appears to be a moot issue in this case 
due to the RO's currently existing development.  More 
importantly, the Board determines that deferment of 
assistance, where the RO has already proceeded to provide 
assistance, would prejudice the veteran and would also be 
contrary to the notion of the fair process principle as 
discussed in Austin v. Brown, 6 Vet. App. 547, 551 (1994).

Notwithstanding the current development, which the RO has 
undertaken in regards to the veteran's claims in this case, 
the Board must also reiterate that prior to this development 
the RO did not have the benefit of the explicit provisions of 
the recently enacted VCAA.  Therefore, despite the RO's 
efforts, the RO has not yet notified the veteran regarding 
any information and medical or lay evidence necessary to 
substantiate his claims of entitlement to service connection 
for a left forearm scar and for low arthritis of the 
lumbosacral spine (claimed as a low back condition), in 
accordance with the provisions of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  Consequently, the veteran has been 
prejudiced in that the record reflects he has proceeded to 
submit evidence without adequate notice of the type of 
medical evidence required, such as opinions as well as the 
type of lay evidence that could be used to substantiate his 
claims.  Specifically, for purposes of establishing 
entitlement to service connection for the disabilities in 
question, the veteran has not satisfied nor has be been 
apprised of his obligation to provide evidence linking his 
current conditions to his period of active military service.  
See, e.g., 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Accordingly, a remand is required to satisfy the 
notice requirements under the VCAA and its implementing 
regulations with respect to the claims of service connection 
for a left forearm scar and for arthritis of the lumbosacral 
spine (claimed as a low back condition).

Fulfillment of the statutory duty to assist the claimant, now 
established under the VCAA and implementing regulations, also 
requires VA to provide a medical examination when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C. § 5103A as amended; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In this regard, the veteran has brought forth medical 
evidence of a current low back disability, to include 
arthritis, which was possibly manifested in service.  The 
service medical records, dated in July 1978, indicate that 
the veteran presented for treatment of back pain on two 
separate occasions.  Based on his condition, he was medically 
qualified for a temporary change in his duty status for a 
period of 10 ten days.  A post-service VA examination report, 
dated in July 1998, indicates that the veteran reported 
complaints of chronic low back strain ever since his 
discharge from service.  Upon physical examination at this 
time, the veteran demonstrated a decreased range of motion of 
the lumbar spine, with tenderness and left lumbar spasm.  In 
addition, the x-rays studies of the veteran's lumbar spine, 
which were taken in May 1998, indicated that the veteran had 
mild intervertebral disc disease.

Based on the veteran's current medical findings indicating 
that he has degenerative disc disease, in conjunction with 
the findings indicating that he sought in-service treatment 
for low back complaints (which appear to suggest that the 
veteran has current persistent recurring symptoms), the Board 
finds that VA's duty to assist has been triggered.  Thus, a 
VA examination is necessary in order to obtain sufficient 
medical evidence for VA to make a determination on the 
veteran's low back claim.  In particular, an examination is 
warranted to assist in resolving the etiology and date of 
onset of any low back disability the veteran may currently 
have.  The Board also notes that during a hearing before the 
Social Security Administration in December 1995, the veteran 
testified that he was involved in a motor vehicle accident in 
June 1991.  He advised that he was struck from the rear and 
subsequently sustained injuries to his neck and lower back.  
Based on the veteran's testimony, the record contains 
additional ambiguities and possible contradiction as to the 
etiology of the veteran's current low back disability.  
Therefore, an examination with respect to the veteran's low 
back is warranted, as the referenced ambiguities and possible 
contradictions must be resolved on the basis of expert 
medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In regards to the claim of service connection for a left 
forearm scar, the Board notes that the veteran has again 
brought forth evidence indicating that upon entry into 
service, he had a pre-existing left forearm scar which 
resulted from an earlier childhood injury to the left arm.  
Upon his separation from service in September 1978, it was 
noted that the veteran a left forearm scar.  Moreover, the 
record indicates the veteran has made multiple admissions of 
having sustained a left arm injury as a child, in conjunction 
with various post-service medical examinations.  During a 
more recent VA examination in July 1998, it was noted that 
there was tenderness of the veteran's scar.  As such, a VA 
examination is necessary to address whether the veteran's 
pre-existing left forearm scar was, in fact, aggravated 
during his active military service.  As the determinative 
issue here is the etiology of any underlying residual 
disability associated with the preexisting left forearm scar, 
competent medical evidence in this regard is required.

Finally, the Board is required to consider all the issues 
that have been reasonably raised by the record.  See Douglas 
v. Derwinski, 1 Vet. App. 435, 438-39 (1992).  Currently, the 
record indicates that in a February 1998 statement, the 
veteran presented a claim for a total rating based on 
individual unemployability  (TDIU) due to both his previously 
service-connected left hand claw deformity and his service-
connected right hand disorder.  As the result of the 
veteran's February 1998 submission, the RO must now properly 
consider and adjudicate the veteran's TDIU claim.  See 
Roberson v. Prinicipi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment 
records/x-ray reports that have not 
already been made part of the claims 
folder.  A reasonable effort to obtain 
relevant records should be made with 
particular regards to those records which 
have been identified by the veteran 
during his December 1995 Social Security 
hearing and those identified in his 
original February 1998 claim.  In 
accordance with the implementing 
regulations of the VCAA, such reasonable 
efforts will generally consist of an 
initial request for the records and if 
the records are not received, at least 
one follow-up request.  If any such 
records are unavailable, the reasons for 
the unavailability should be documented 
in accordance with the proper procedures 
under the Veterans Claims Assistance Act.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination in 
order to determine the nature, severity, 
and etiology of any low back disability 
he may have.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The examiner must have an opportunity to 
review the entire claims folder, to 
include the veteran's service medical 
records and a copy of this remand.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should respond specifically to each of 
the following item/s:

(a.)  Are there medical findings 
indicating the veteran has a current low 
back disability, to include arthritis?

(b.)  If so, based on an assessment of 
the entire record, what is the date of 
onset of such condition?

(d.)  If the veteran does have a low back 
disability to include arthritis, based on 
an assessment of the entire record, what 
is the date of onset of such conditions?

(d.)  The examiner should comment on 
whether it is at least as likely as not 
that any low back disability to include 
arthritis, is etiologically related to 
the veteran's active military service, to 
include his treatment for back pain 
during service and his temporary change 
in duty status which was based on this 
condition.

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination in 
order to determine the nature and 
severity of his left forearm scar.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner must have 
an opportunity to review the entire 
claims folder, to include the veteran's 
service medical records and a copy of 
this remand.  After reviewing the 
available medical records and examining 
the veteran, the examiner should respond 
specifically to each of the following 
item/s:

(a.)  Are there medical findings 
indicating the veteran's left forearm 
scar has increased in severity beyond the 
normal progression of such condition 
(i.e. was the scar aggravated) during the 
veteran's period of active military 
service?

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to the above item, 
the examiner should explain why it is not 
feasible to respond.

4.  The RO should schedule the veteran to 
undergo a comprehensive VA examination in 
order to determine the impact of the 
veteran's service-connected left hand 
claw deformity and his service-connected 
right hand disorder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The examiner must have an opportunity to 
review the entire claims folder, to 
include the veteran's service medical 
records and a copy of this remand.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should respond specifically to each of 
the following item/s:

(a.)  Does the veteran's left hand claw 
deformity and his right hand disorder 
alone render him unemployable? 

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to the above item, 
the examiner should explain why it is not 
feasible to respond.

5.  The RO should adjudicate the 
veteran's claim of entitlement to a total 
rating based on individual 
unemployability due to both his 
previously service- connected left hand 
claw deformity and his service- connected 
right hand disorder.  To the extent that 
this pending claim has not yet been 
considered by the RO, the veteran and his 
representative are advised that a Notice 
of Disagreement (NOD) must be filed in 
regards to this issue, should the issue 
be adverse to the veteran and should he 
choose to appeal.  Lastly, the referenced 
issue has been raised by the record 
however, it is not in appellate status at 
this time.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

8.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claims for 
entitlement to service connection for a 
low back disability, to include arthritis 
and entitlement to service connection for 
a left forearm scar.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




